DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martinez et al. (US 5,685,710). 
Regarding Applicant’s argument that further traverses the rejections directed to 35 USC § 103, previous arguments are maintain. Examiner contends that the prior art teaches fan 160 may essentially produce a negative pressure with respect to heat exchanger 150. This negative pressure acts to pull the gas/air mixture from area 138 through burner 140 and heat exchanger 150. As a result, flue gases are "sucked' through heat exchanger 150. Therefore, if a leak occurred in burner 140, extra air may be sucked into heat exchanger 150 [0020]. Since it has been held that held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the apparatus of Grammens with atmospheric pressure corresponding to the claimed invention in order to prevent leaks from occurring in the burner when in use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grammens et al. (US 2012/0125311), and further in view of Martinez et al. (US 5,685,710).
Regarding claim 1, Grammens teaches apparatus 100 for use in a flue-cured barn [0030] comprising: a combustion chamber for burning fuel (unlabeled element depicted in fig. 1 housing the burner 140); an exhaust pipe for allowing combustion gases to leave the combustion chamber (depicted in fig. 1 the unlabeled outlet which receives the combustion fan/ exhaust flue fan 160 and in fig. 3A the outlet connection 352); a fan (combustion fan/ exhaust flue fan 160) for drawing the combustion gases along the exhaust pipe away from the combustion chamber and for generating a negative pressure within the combustion chamber and exhaust pipe compared with the pressure outside the apparatus (Fan 160 (also referred to herein as combustion fan 160), as described above, may be a variable speed fan located downstream of heat exchanger 150. As described above, the downstream location of combustion fan 160 with respect to heat exchanger 150 effectively creates a negative pressure on burner 140 and heat exchanger 150 [0020]); an air inlet valve 132 for providing an air supply into the combustion chamber (air supply line 130 caused by venturi 132 (FIG. 1); and a control system 210 for controlling the combustion rate in the combustion chamber by adjusting (i) the fan for drawing the combustion gases along the exhaust pipe and (ii) the air supply through the air inlet valve (gas/air controller 210 may provide a constant gas/air mixture to burner 140 that is independent of the speed of fan 160 [0018]). Grammens does not explicitly teach that the air inlet valve is a controllable air inlet valve. However Grammens teaches a valve 120 may be a control valve that operates in conjunction with controller 122 to provide a constant gas-to-air volume [0012]. Furthermore Martinez (directed to a barn and procedure for Virginia type tobacco curing) discloses a barn system, in which the air inlet in the curing units (1-8) is done sequentially through the top and bottom of each unit. In this case, the double effect valve (11) allows the introduction of air proceeding from the impulsion fan (9) through the transfer duct (10) into the first curing unit (1), or through the following valves (22–28) to the consecutive units (2-8); col. 3 lines 43-49. It has been held that combining prior art elements according to known methods to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Grammens to include a controllable air valve in order to allow flexibility of the amount of air introduced into the chamber. 
Regarding claim 2, Grammens teaches a heat exchanger 150 located between the combustion chamber and the exhaust pipe for use in heating air re-circulating within the barn, wherein the negative pressure is also generated within the heat exchanger [0025-0026].
Regarding Claim 6-7, Grammens teaches the control system is configured to reduce the combustion rate, while maintaining the negative pressure, in response to an increase in the measured temperature and a frequency inverter for use by the control system for adjusting the fan for drawing the combustion gases along the exhaust pipe (gas/air controller 210 may include pneumatic controls that provide a Zero pressure governor that releases an amount of gas from gas intake Supply 110 corresponding to or in a fixed relationship to the pressure drop of combustion air over a venturi (e.g., venturi 132) located in air intake Supply 130 [0018])
Regarding Claim 4, Grammens teaches the control system adjusts the fan for drawing the combustion gases along the exhaust pipe to operate at a slower rate and reduces the air supply through the air inlet valve to decrease the combustion rate in the combustion chamber, while maintaining the negative pressure therein [0018].
Regarding Claim 3, 5 and 8, Grammens teaches fan 160 (also referred to herein as combustion fan 160), as described above, may be a variable speed fan located downstream of heat exchanger 150. As described above, the downstream location of combustion fan 160 with respect to heat exchanger 150 effectively creates a negative pressure on burner 140 and heat exchanger 150. As a result, flue gases are "sucked' through heat exchanger 150. Therefore, if a leak occurred in burner 140, extra air may be sucked into heat exchanger 150 [0020]. Regarding limitations directed to the barn it is has been held that the intended use of a claimed apparatus is not germane to the issue of patentability of the claimed structure (See MPEP § 2114 (II). If the prior art structure is capable of performing the claimed use then it meets the claim. A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Therefore limitations directed to the barn will not be given patentable weight. 
Regarding Claim 9, Grammens teaches the fan is a centrifugal fan 160.
Regarding Claim 10, Grammens does not explicitly disclose the apparatus is configured to burn wood in the combustion chamber. However a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Therefore limitations directed to the wood will not be given patentable weight.
Regarding Claim 11-12, Grammens does not explicitly teach the negative pressure is at least 0.2% of atmospheric pressure or at least 0.6% of atmospheric pressure. However Grammens further teaches fan 160 may essentially produce a negative pressure with respect to heat exchanger 150. This negative pressure acts to pull the gas/air mixture from area 138 through burner 140 and heat exchanger 150. As a result, flue gases are "sucked' through heat exchanger 150. Therefore, if a leak occurred in burner 140, extra air may be sucked into heat exchanger 150 [0020]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the apparatus of Grammens with atmospheric pressure corresponding to the claimed invention in order to prevent leaks from occurring in the burner when in use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                  

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715